Citation Nr: 1430210	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a coccyx disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from August 1987 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, that, in pertinent part, denied service connection for a coccyx disorder, gastroesophageal reflux disease, and narcolepsy.

The Veteran's claim has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  All evidence contained in the electronic claims file has been considered by the Board in adjudicating this matter.  

(The issue of entitlement to service connection for a coccyx disorder is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's gastroesophageal reflux disease and narcolepsy are likely related to her period of active service.  


CONCLUSION OF LAW

The Veteran has gastroesophageal reflex disease and narcolepsy that are likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran asserts that she currently has gastroesophageal reflux disease that was first manifested during her period of active service.  Service treatment records reveal that in November 2005, December 2005, and March 2006 she was noted to have gastric pain.  In July 2006, heartburn, esophagitis, esophageal reflux, and chronic reflux were indicated.  In March 2007, reflux was noted, and in August 2008, esophagitis and chronic reflux was indicated.

A VA examination report dated in December 2008 (conducted in conjunction with the Benefits Delivery at Discharge (BDD) program), shows that a one-year history of acid reflux was indicated.  The Veteran reported heartburn, scapular pain, reflux and regurgitation of stomach contents, and nausea and vomiting.  The examiner concluded that for the claimed acid reflux, there was no diagnosis because there was no pathology shown.  The examiner also indicated that a hiatal hernia/gastroesophageal reflux disease did not cause significant anemia, and there were no findings of malnutrition.

The Veteran's retirement report of medical examination dated in May 2009 shows that the examiner indicated that the Veteran had gastroesophageal reflux disease.  In the associated report of medical history, the Veteran reported having been treated for acid reflux and intestinal blockage.  She indicated that she had experienced frequent indigestion or heartburn; and stomach, liver, intestinal trouble, or ulcer. 

A VA examination report dated in July 2011 shows that the Veteran was diagnosed with gastroesophageal reflux disease.  However, the examiner indicated that there was very little information available on this condition, and that there was no documentation of the Veteran being treated in service for these conditions.  As such, an opinion as to the etiology of the gastroesophageal reflux disease could not be provided without resorting to speculation.

Having considered the competent evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the currently diagnosed gastroesophageal reflux disease was first manifested during the Veteran's period of active service.  In this regard, the service treatment records show chronic symptoms associated with gastroesophageal reflux disease from 2005 until retirement in 2009 at which time a diagnosis of gastroesophageal reflux disease was indicated.  Following service, in July 2011, the Veteran was again diagnosed with gastroesophageal reflux disease.  While the VA examiner did not provide an etiology opinion, the Board finds the examiner's rationale was flawed in that the basis for such was said to be an absence of in-service evidence of related symptoms, which, as indicated above, is not the case.  As such, the opinion as to the etiology of the gastroesophageal reflux disease is of no probative value.

The Veteran's account of symptomatology has also been fairly consistent.  Thus, the Board finds that the Veteran has provided a competent, credible, and highly probative account of in-service symptomatology and continuity of such thereafter. See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In sum, the evidence of record confirms the Veteran's diagnosis of gastroesophageal reflux disease both during and after service, and she has provided a competent and credible account of in-service symptomatology, to include in-service onset, and continuity since separation.  Thus, resolving reasonable doubt in the Veteran's favor, service connection is warranted and the claim is granted.

As for the claim of service connection for narcolepsy, a report of medical assessment dated in April 2009 shows that the Veteran reported sleep problems and a sleep disorder.  Idiopathic hypersomnia was indicated.  The Veteran's retirement report of medical examination dated in May 2009 shows that the examiner indicated that the Veteran had idiopathic hypersomnia.  In the associated report of medical history, the Veteran indicated that she had experienced frequent trouble sleeping.  
Treatment records from A. M. Costrini, M.D., dated in June 2009, show that the Veteran was said to have problematic hypersomnolism.  A narcolepsy profile was to be arranged.  A service treatment record dated in August 2009 shows that the Veteran underwent typing for narcolepsy and a diagnosis of narcolepsy was provided.

Following service, a letter from Dr. Costrini dated in May 2010 shows that the Veteran was said to have true narcolepsy.

A VA examination report dated in July 2011 shows that the Veteran was diagnosed with narcolepsy with associated insomnia.  The examiner indicated that an opinion as to the etiology of the narcolepsy could not be provided without resorting to speculation.

The Board finds that the currently diagnosed narcolepsy was first manifested during the Veteran's period of active service.  In this regard, the August 2009 service treatment record show diagnostic testing confirmed a diagnosis of narcolepsy.  Following service, in May 2010, Dr. Costrini confirmed a diagnosis of narcolepsy.  In July 2011, the Veteran was again diagnosed with narcolepsy.  While the VA examiner did not provide an etiology opinion, the Board finds the examiner's rationale was flawed in that the basis for such was said to be an absence of in-service evidence of related symptoms, which, as indicated above, is not the case.  As such, the opinion as to the etiology of the narcolepsy is of no probative value.

The Veteran's account of symptomatology has been fairly consistent.  Thus, the Board finds that the Veteran has provided a competent, credible, and highly probative account of in-service symptomatology and continuity of such thereafter. See Washington, 19 Vet. App. at 367-68.

In sum, the evidence of record confirms the Veteran's diagnosis of narcolepsy both during and after service, and she has provided a competent and credible account of in-service symptomatology, to include in-service onset, and continuity since separation.  Thus, resolving reasonable doubt in the Veteran's favor, service connection is warranted and the claim is granted.


ORDER

Service connection for gastroesophageal reflux disease is granted.

Service connection for narcolepsy is granted.


REMAND

Unfortunately, a remand is required in this case with regard to the issues of service connection for a coccyx disorder.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With regard to the issue of service connection for a coccyx disorder, the Veteran's service treatment records show that the Veteran reported experiencing coccyx pain on several occasions.  In March 2006, a coccyx disorder was indicated.  During the December 2008 VA BBD examination, the Veteran's history of coccyx pain was indicated.  The examiner concluded that there was no diagnosis because the condition had resolved.  The May 2009 retirement report of medical examination shows that the Veteran had degenerative joint disease of the low back.  Following service, a VA outpatient treatment record dated in July 2012 shows that the Veteran was said to have tailbone pain.  In light of the in-service reports of a coccyx disorder and the ongoing complaints of tailbone pain, the Board finds that a medical nexus opinion is needed to fairly decide this appeal.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination of the Veteran to determine the precise nature and etiology of any coccyx disorder would be helpful in adjudicating this claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for her claimed coccyx disorder and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall thereafter schedule the Veteran for a VA examination to determine the nature and etiology of any coccyx disorder.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a current coccyx disorder.  An explanation for the conclusion should be set forth.  If a coccyx disorder is found, the examiner is requested to opine as to whether it is at least as likely as not that the current coccyx disorder is etiologically related to her period of active service, to specifically include the in-service reports of coccyx pain.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction should thereafter readjudicate the Veteran's claim, to include consideration of the additional evidence of record not previously considered as set forth above.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


